                           Case 19-12689-BLS              Doc 164         Filed 02/03/20       Page 1 of 3



                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE

                                                                      )
         In re:                                                       )    Chapter 11
                                                                      )
         HIGH RIDGE BRANDS CO., et al., 1                             )    Case No. 19–12689 (BLS)
                                                                      )
                                                                      )    (Jointly Administered)
                                     Debtors.                         )
                                                                      )

                    NOTICE OF AGENDA OF MATTERS SCHEDULED FOR HEARING ON
                                FEBRUARY 5, 2020, AT 11:30 A.M. (ET)


                  SINCE NO MATTERS ARE GOING FORWARD, THE HEARING HAS BEEN
                         CANCELLED WITH THE PERMISSION OF THE COURT.


         ADJOURNED MATTERS

         1.        Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing the Debtors to
                   Obtain a Senior Secured Superpriority Postpetition Financing Facility, (II) Granting
                   Liens and Superpriority Administrative Expense Claims, (III) Authorizing the Use of
                   Cash Collateral, (IV) Granting Adequate Protection, (V) Modifying the Automatic Stay,
                   (VI) Scheduling a Final Hearing and (VII) Granting Related Relief [D.I. 12, 12/18/19]

                   Objection Deadline: January 8, 2020, at 4:00 p.m. (ET), extended to January 15, 2020,
                                       at 5:00 p.m. (ET) for Whitefort Capital Master Fund, LP and to
                                       February 10, 2020, at 10:00 a.m. (ET) for the Committee

                   Objections Filed:

                            A.       Informal comments from the Committee

                   Related Documents:

                            A.       Declaration of John Singh in Support of Debtors’ Motion for Entry of
                                     Interim and Final Order (I) Authorizing the Debtors to (A) Obtain a Senior

         1
              The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
             number, are: High Ridge Brands Holdings, Inc. (5996); HRB Midco, Inc. (8170); HRB Buyer, Inc. (3945); High
             Ridge Brands Co. (5871); Golden Sun, Inc. (4712); Continental Fragrances, Ltd. (2541); Freshcorp, Inc. (3238);
             Children Oral Care, LLC (disregarded entity for tax purposes); and Dr. Fresh, LLC (5167). The mailing address
             for each of the Debtors is 333 Ludlow Street, South Tower, 2nd Floor, Stamford, Connecticut 06902.


25943486.1
                    Case 19-12689-BLS        Doc 164     Filed 02/03/20    Page 2 of 3



                            Secured Superpriority Postpetition Financing Facility and (B) Redact
                            Certain Fees Set Forth in the DIP Credit Agreement, (II) Granting Liens
                            and Superpriority Administrative Expense Claims, (III) Authorizing the
                            Use of Cash Collateral, (IV) Granting Adequate Protection, (V) Modifying
                            the Automatic Stay, (VI) Scheduling a Final Hearing and (VII) Granting
                            Related Relief [D.I. 13]

                     B.     Interim Order Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, 364, 503, 506
                            and 507, Authorizing the Debtors to Obtain a Senior Secured
                            Superpriority Postpetition Financing Facility, (II) Granting Liens and
                            Superpriority Administrative Expense Claims, (III) Authorizing the Use of
                            Cash Collateral, (IV) Granting Adequate Protection, (V) Modifying the
                            Automatic Stay, (VI) Scheduling a Final Hearing and (VII) Granting
                            Related Relief [D.I. 45, 12/19/19]

                     C.     Omnibus Notice of First Day Pleadings and Final Hearing Thereon
                            [D.I. 48, 12/19/19]

              Status:     This matter has been adjourned to February 11, 2020, at 1:30 p.m. (ET).

         2.   Debtors’ Motion for Entry of (A) an Order (I) Approving Bidding Procedures in
              Connection with the Sale of Substantially All of the Debtors’ Assets; (II) Scheduling an
              Auction for and Hearing to Approve Sale of Substantially All of the Debtors’ Assets;
              (III) Approving Notice of Respective Date, Time and Place for Auction and for Hearing
              on Approval of Sale; (IV) Approving Procedures for the Assumption and Assignment of
              Certain Executory Contracts and Unexpired Leases; (V) Approving Form and Manner of
              Notice Thereof; and (VI) Granting Related Relief; and (B) An Order Authorizing and
              Approving (I) the Sale of Substantially All of the Debtors’ Assets Free and Clear of
              Liens, Claims, Rights, Encumbrances, and other Interests; and (II) the Assumption and
              Assignment of Certain Executory Contracts and Unexpired Leases; and (III) Related
              Relief [D.I. 55, 12/23/19]

              Objection Deadline: January 8, 2020, at 4:00 p.m. (ET), extended for the United States
                                  Trustee to January 15, 2020, at 4:00 p.m. (ET) and for the
                                  Committee to February 10, 2020, at 10:00 a.m. (ET)

              Objections Filed:

                     A.     Informal comments from the United States Trustee

                     B.     Informal comments from the Committee

              Related Documents:

                     A.     Notice of Possible Assumption and Assignment of Certain Executory
                            Contracts and Unexpired Leases in Connection with Sale [D.I. 121,
                            1/16/20]


25943486.1                                           2
                     Case 19-12689-BLS       Doc 164     Filed 02/03/20    Page 3 of 3



                      B.     Notice of (I) Revised Proposed Bid Deadline, Auction Date, and Other
                             Sale-Related Deadlines, and (II) Sale Hearing [D.I. 153, 1/29/20]

                      C.     Supplemental Notice of Possible Assumption and Assignment of Certain
                             Executory Contracts and Unexpired Leases in Connection with the Sale
                             [D.I. 154, 1/29/20]

               Status: The informal comments from the United States Trustee have been resolved. This
                       matter has been adjourned to February 11, 2020, at 1:30 p.m. (ET).

         Dated: February 3, 2020                 YOUNG CONAWAY STARGATT & TAYLOR, LLP
                Wilmington, Delaware
                                                 /s/ Ian J. Bambrick
                                                 Robert S. Brady (No. 2847)
                                                 Edmon L. Morton (No. 3856)
                                                 Ian J. Bambrick (No. 5455)
                                                 Allison S. Mielke (No. 5934)
                                                 Jared W. Kochenash (No. 6557)
                                                 Rodney Square
                                                 1000 North King Street
                                                 Wilmington, Delaware 19801
                                                 Telephone: (302) 571-6600
                                                 Facsimile: (302) 571-1253

                                                 Counsel to the Debtors




25943486.1                                           3
